SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
41
KAH 11-02187
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
LAMONT REYNOLDS, PETITIONER-APPELLANT,

                     V                               MEMORANDUM AND ORDER

DALE ARTUS, SUPERINTENDENT, GOWANDA CORRECTIONAL
FACILITY, AND BRIAN FISCHER, COMMISSIONER, NEW
YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, RESPONDENTS-RESPONDENTS.


ROBERT M. GOLDSTEIN, BUFFALO, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Christopher J. Burns, J.), entered September 27, 2011 in
a habeas corpus proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner’s appeal from the judgment dismissing his
petition for a writ of habeas corpus has been rendered moot inasmuch
as he reached the maximum expiration date of his sentence and was
released from custody on May 18, 2012 (see People ex rel. Kent v New
York State Div. of Parole, 87 AD3d 1205, 1206; People ex rel. Brown v
LaClair, 74 AD3d 1642, 1643; People ex rel. Dickerson v Unger, 62 AD3d
1262, 1263, lv denied 12 NY3d 716), and none of the issues raised
herein fall within the exception to the mootness doctrine (see Matter
of Hearst Corp. v Clyne, 50 NY2d 707, 714-715; see generally
Dickerson, 62 AD3d at 1263; People ex rel. Faison v Travis, 277 AD2d
916, 916, lv denied 96 NY2d 705).




Entered:   February 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court